Citation Nr: 0300217	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  01-00 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for migraine headaches.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from June 1983 to April 
1986 and from October 1986 to June 1996.

This matter is before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on 
appeal from a December 1999 rating determination by the 
Buffalo, New York, Regional Office (RO).


FINDINGS OF FACT

1.  A history of head injury was noted to have occurred 
prior to service, but no history of migraine headaches 
were noted on the veteran's enlistment examination nor 
were continuing headaches shown during service.

2.  The veteran had an episode of tension headaches while 
on active duty that apparently resolved with treatment.

3.  Migraine headaches were first objectively shown after 
active duty.

4.  The veteran has not presented, nor does the evidence 
otherwise demonstrate a relationship between the veteran's 
headache complaints and treatment in service and his post-
service migraine headaches.


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change 
in the law during the pendency of this appeal, with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  This law 
redefines the obligations of VA with respect to the duty 
to assist, including to obtain medical opinion where 
necessary, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  The veteran has been advised 
by the RO of the type of evidence lacking to demonstrate 
entitlement to service connection in the August 1999 
rating decision, a November 1999, the January 2000 
Statement of the Case, the March 2000 Supplemental 
Statement of the Case, a January 2001 development letter, 
a February 2001 development letter, the August 2001 rating 
decision and the August 2001 Supplemental Statement of the 
Case.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The RO 
has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  The 
veteran's service medical records were obtained and the RO 
collected medical records from all health care providers 
identified by the veteran.  He was given the opportunity 
to appear and testify before a RO hearing officer and/or 
Member of the Board to advance any and all arguments in 
favor of his claim, but declined to do so.  The veteran 
has not identified additional relevant evidence that has 
not already been sought and associated with the claims 
file.  The Board does not know of any additional relevant 
evidence, which is available.

In a claim for disability compensation, a medical 
examination for compensation claims must be conducted when 
the evidence shows that the claimant has a current 
disability that may be associated with the claimant's 
active service and there is insufficient medical evidence 
to make a decision on the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002).  However, as will be explained below, 
the Board finds that the record contains sufficient 
medical evidence to make a decision on the claim, and as 
such a VA examination is not necessary in this case.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2002).  
Under these circumstances, the Board concludes that the 
duty to assist has been satisfied, and will proceed with 
appellate disposition.

As there is no additional evidence to obtain, more 
specific notice as to which party gets what data is not 
needed.  See e g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Adjudication of 
this appeal, without referral to the RO for initial 
consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Therefore, the claim is ready 
for appellate review.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2002).  
Alternatively, service connection may be established by 
(a) evidence that a condition was "noted" during service 
or during an applicable presumptive period; (b) evidence 
showing post service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post service 
symptomatology.  38 C.F.R. § 3.303(b) (2002).  Regulations 
also provide that service connection may be granted for 
any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  

In connection with his claim for service connection the 
veteran reported that during active duty he was "hit in 
the head with a boom," and later developed migraine 
headaches as a result.

At the time of his service entrance examination for his 
first period of active service the veteran denied any 
history of frequent or severe headaches, and his June 1982 
service entrance examination disclosed that his 
neurological evaluation was normal.  He was evaluated in 
February 1985 for tension headaches.  A report of medical 
history prepared by the veteran at the time of 
reenlistment for his second period of active duty in 
August 1986 showed that he denied any history of frequent 
or severe headaches, and his service reenlistment 
examination disclosed that his neurological evaluation was 
normal.  However, during his April 1996 separation 
examination from his second period of service, the veteran 
answered "yes" to the question of whether he had ever had 
or now had frequent or severe headache and head injury.  
However, he attributed his headaches to "sleep neck pain" 
and reported that he sustained a head injury at the age of 
14 when he hit his head on a wall.  The physician who 
conducted the examination and reviewed the veteran's 
history did not diagnose the veteran as having migraine 
headaches.

Post service medical evidence from 1996 to 2001 are 
primarily significant for evaluation and treatment of 
seasonal allergies, hypertension and diabetes.  These 
records also show the veteran was evaluated for headaches 
in 1997.  During a VA general medical examination in April 
1997 the veteran complained that for the past year he has 
had right frontal headaches twice a week lasting for two 
hours.  Neurological examination was unremarkable.  The 
veteran's history was also significant for allergic 
rhinitis and hypertension.  The veteran did not mention a 
head injury and the evaluation did not refer to a head 
injury as the cause of the symptoms.  During VA sinus 
examination in February 1998 the veteran was evaluated for 
recurrent bitemporal headaches.  

Migraine headaches were first diagnosed in April 1998.  At 
that time the veteran gave a two-year history of frontal 
headaches.  The examiner noted that eye exams in the past 
had been normal and that the headaches were most likely 
secondary to migraines.  During a RO hearing in May 1998 
the veteran primarily gave testimony regarding service-
connected allergic rhinitis.  He testified that during 
service he was hit in the back of the head with a truck 
boom and fell hitting his nose.  He was evaluated in the 
dispensary for headaches but nothing was found.  He 
testified that he later developed problems breathing from 
the right side of his nose and was subsequently treated 
with nasal spray.  A recent treatment report dated in 
March 2001 shows evaluation for sleep apnea.  At that time 
the veteran reported that he often woke up with headaches 
several times a week. 

The veteran has asserted that he suffers from migraine 
headache, which had their onset during service.  The Board 
is cognizant that the veteran advised a treating physician 
in service that he had a preservice head injury at the age 
of 14.  However, because no complaints or findings of a 
pre-existing head injury were noted on his enlistment 
examination, the Board will accord the veteran the benefit 
of the presumption of soundness at entrance.  

Service medical records show the veteran received 
treatment on at least one occasion in February 1985 for 
tension headaches, which apparently resolved with the 
treatment provided.  However, the remaining records fail 
to establish that the single episode of tension headaches 
in service represented a chronic disorder.  Post-service 
the veteran was treated for headaches diagnosed as 
migraines.  Yet, none of the examining physicians related 
the migraines to military service or any incident therein.  
Moreover, no additional post-service medical records that 
discuss the etiology of the veteran's migraines have been 
obtained and associated with the claims folder.  

The Board points out that the evidence includes notations 
indicating that the veteran was treated for headaches both 
during and after service.  However, while he did have 
headaches in service, there is no evidence that there was 
a chronic disease process.  See Clyburn v. West, 
12 Vet.App. 296, 301 (1999).  Furthermore, that a 
condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  

The Board has reviewed all of the evidence of record and 
does not dispute that the veteran currently suffers from 
migraines.  However, the disorder was not shown in 
service, nor has it been causally related to active 
service thereafter by any physician who based a diagnosis 
upon an accurate history of symptoms and medical treatment 
for the same during service.  As the veteran's current 
disorder has not been medically associated with military 
service, there is no foundation upon which to allow the 
claim.  

In reaching this decision, the Board acknowledges the 
veteran's statements that he was hit with a truck boom 
during active duty in 1987.  Although a history of a 
preservice head injury was provided at the time of his 
separation medical examination in April 1996, there is no 
record of a head injury in the service medical records, as 
claimed by the veteran, while on active duty.  In fact, 
the evidence of record fails to corroborate, and in fact 
appears to be is in direct contradiction with the 
veteran's account of an injury during active duty.  
According to the veteran, he was treated for headaches as 
a result of that incident and has experienced migraines 
ever since.  As noted previously, at separation the 
veteran specifically reported that his head injury had 
occurred prior to service at the age of 14.  This 
discrepancy in the veteran's reporting of his medical 
history diminishes the persuasiveness of his account of 
events and fails to support his contention that he 
sustained a head injury during service.  This is 
especially true in lack of any pertinent history or 
findings of regular treatment for continuing headaches.

In any event, as previously stated, the claims file does 
not contain a medical opinion, which relates the veteran's 
claimed migraine headaches to service.  In addition, while 
the veteran is competent to testify to the symptoms he has 
experienced since active service, he is not competent to 
testify to the fact that what he experienced in service 
and since service are the same related disorders.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons are 
not competent to render medical opinions). 

The Board finds that, as migraine headaches were not shown 
in service, and none of the post-service examining 
physicians related any such disorder to military service, 
there is no basis in the current record upon which to 
grant service connection.  In the absence of proof of 
incurrence or aggravation during service and a causal 
connection between present disability and inservice 
disease or injury, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet.App. 223, 225 (1992).  The Board has 
considered the doctrine of the benefit of the doubt, but 
the evidence is not so evenly balanced as to raise a 
reasonable doubt.


ORDER

Entitlement to service connection for migraine headaches 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


